285 F.2d 764
HENRY BROCH AND COMPANY, a copartnership consisting of Henry Broch and Oscar Adler, Petitioners,v.FEDERAL TRADE COMMISSION, Respondent.
No. 12305.
United States Court of Appeals Seventh Circuit.
November 3, 1960.

Frederick M. Rowe, Washington, D. C., Harold Orlinsky and Fred Herzog, Chicago, Ill., for petitioner.
Alan B. Hobbes, Asst. Gen. Counsel, Federal Trade Commission, Washington, D. C., for respondent.
Before HASTINGS, Chief Judge, and DUFFY and SCHNACKENBERG, Circuit Judges.
PER CURIAM.


1
The court having considered the motion of Henry Broch and Company, petitioners, for leave to file a reply to respondent's answer, it is hereby ordered that said leave is hereby granted.


2
And the court having considered the motion of said petitioner to set aside or modify Commission order for reasons not considered in original opinion, respondent's answer thereto, and petitioners' reply to said answer, it is hereby ordered that petitioners' said motion be and the same is hereby denied.


3
On the Court's own motion it is hereby ordered that the order of the Commission is hereby amended and modified in the following respects: Strike from the order of the hearing examiner, appearing on pages 194 and 195 of the joint appendix herein, which was adopted as the decision of the Commission, in its final order shown on page 197 of said joint appendix, the following language:


4
"or any other seller principal,"


5
"or to any other buyer,"


6
"or any other seller principal,"


7
"or to any other buyer,"


8
It is further ordered that the order of the Commission, as so amended and modified, be affirmed, 261 F.2d 725.